DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9 of the Remarks, filed 11 February 2022, with respect to the objection to claims and certain ones of the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  However, other remaining/new issues under 35 U.S.C. 112(b) are dealt with below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 to 8 and 10 to 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 3, “axle side-slip angle sensor indicative of the first side-slip angle” is indefinite (the word “axle” has apparently been inserted in the wrong place), and could apparently be changed to, “side-slip angle sensor indicative of the first axle side-slip angle”, if such be applicant’s intent.
In claim 8, line 4, “the front axle” is indefinite also with no apparent antecedent basis, and could apparently be changed to, “a first axle”, if such be applicant’s intent.
In claim 8, line 7, “a vehicle” is indefinite (since “a vehicle” has now been previously recited in the claim, making it unclear if the vehicle of line 7 is the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the previously recited vehicle) and could apparently be changed to, “the vehicle”, if such be applicant’s intent.
In claim 8, line 18, “an estimate second” is indefinite (e.g., for being grammatically incorrect) and could apparently be changed to, “an estimated second”, if such be applicant’s intent.
In claim 8, line 22, “the friction braking system” is indefinite (as apparently having no proper antecedent basis), and could apparently be changed to, “a friction braking system”, if such be applicant’s intent.
In claim 12, line 3, “of the first side-slip angle” apparently has no (or insufficient) antecedent basis, and is therefore unclear, and could apparently be changed to, “of the first axle side-slip angle”, if such be applicant’s intent.
In claim 12, line 4, “of the second” is unclear, and could apparently be changed to, “of the second axle”, to have proper (sufficient) antecedent basis, if such be applicant’s intent.
In claim 16, line 8, “a vehicle” is indefinite (since “a vehicle” has now been previously recited in the claim, making it unclear if the vehicle of line 8 is the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the previously recited vehicle) and could apparently be changed to, “the vehicle”, if such be applicant’s intent.
In claim 16, lines 20ff, “if the braking force were applied. . . only friction braking” is indefinite only friction braking” is indefinite e.g., because the claim previously recites that the friction braking force is only applied to the wheels of the second axle, and yet the disclosure does not estimate side-slip angles when a friction braking force is only applied to the second axle, but rather estimates a_F and a_R in FIG. 2B when the friction braking force is applied to both the front and the rear wheels. Thus, because of the discrepancy between the claim language and what is disclosed, with the claim possibly omitting an essential element, it is unclear how the set of estimated side-slip angles are determined in the claim and what they are or might be indicative of. This portion of the rejection could be overcome by inserting (for example only, based on what is recited in claim 8), “applied to the wheels of the first axle and the wheels of the second axle by a friction braking system of the vehicle” after “only friction braking’ in line 21, if such be applicant's intent.
In claim 17, line 8, “the wheels of the vehicle” apparently has no or insufficient) antecedent basis, and could apparently be changed to, “wheels of a vehicle”, if such be applicant’s intent.
In claim 17, line 24, “of the vehicle” (without a comma) appears to be either grammatically inconsistent or grammatically incorrect in the claim context, and could apparently be changed to, “of the vehicle,” (with a comma), if such be applicant’s intent.
In claim 17, line 36, “the friction braking system” now (by amendment) has no antecedent basis, and could apparently be changed to, “the hydraulic braking system”, if such be applicant’s intent.
Allowable Subject Matter
Claims 2 to 8 and 10 to 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the prior art of record does not reveal or render obvious the method or vehicle braking systems as recited in claims 8, 16, or 17, wherein (in combination with the other recited steps, elements, and limitations) for example the applying of the braking force to the vehicle includes determining a target braking force; identifying a set of inside wheels of a vehicle, wherein the inside wheels include the wheels on a side of the vehicle in a direction of lateral acceleration; and applying the target braking force to the inside wheels before applying the target braking force to other wheels of the vehicle, or the system(s) include(s) the electronic controller configured to so apply the target braking force to the inside wheels of the vehicle before applying the target braking force to other wheels of the vehicle.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Sasaki et al. (2020/0140009) reveals a system for vehicle behavior stabilization that controls a yaw moment according to (rear) wheel slip angles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667